Pearson, C. J.
1. His Honor does not undertake to reform the marriage contract, but puts a construction upon it. We concur in the view taken by him as to the legal effect of the ■contract.
2. The testator directs “ the marriage contract to be carried fully into effect,” and, in additon to what his wife is entitled to under the contract, gives her certain legacies. So acase for election is not presented ; the wife does not claim under and against the will, but derives her title, under the will, and the contract, which is incorporated and made a part of the will.
2. The receipts although under seal, ido not have the legal effect of “ a release ” of any right, but being specific, must be confined to the subjeet of the receipts, and can have no further effect. In this point of view they are treated in the order for an account “as credits” for payments made by defendant, under the will.
No error; decretal order affirmed.
■ Per Curiam. Judgment affirmed.